Citation Nr: 0821429	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-07 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral flat feet 
with a tarsal disorder and arthritic changes.

2. Entitlement to service connection for a left foot and 
ankle disorder, claimed as secondary to flat feet.

3. Entitlement to service connection for a left and right 
knee disorder, claimed as secondary to flat feet.

4. Entitlement to service connection for a low back disorder, 
claimed as secondary to flat feet.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, which denied the benefits sought on appeal.

This matter was last before the Board in August 2007, when 
the Board reopened the veteran's previously denied claim of 
service connection for bilateral flat feet with a tarsal 
disorder and arthritic changes. The Board then remanded the 
reopened claim, and the claims pertaining to secondary 
service connection for further evidentiary development.


FINDINGS OF FACT

1.  Upon entry onto active military duty, the veteran was 
noted to have had a  pre-existing bilateral foot disability.

2.  Flat feet with a tarsal disorder and arthritic changes 
have not been shown to have been incurred in or aggravated by 
service.

3.  A left foot and ankle disability was not caused or 
aggravated by active duty service or by a service-connected 
disability.

4.  A left and right knee disability was not caused or 
aggravated by active duty service or by a service-connected 
disability.

5.  A low back disorder was not caused or aggravated by 
active duty service or by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for flat 
feet with a tarsal disorder and arthritic changes have not 
been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.322 (2007).

2.  The criteria to establish service connection for a left 
foot and ankle disability to include aggravation thereof, are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2007). 

3.  The criteria to establish service connection for a left 
and right knee disability, to include as secondary to a 
service-connected disorder, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 

4.  The criteria to establish service connection for a low 
back disorder, to include as secondary to a service-connected 
disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2002 
and February 2005. This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a September 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran and his family are 
associated with the claims file. Also of record is the 
veteran's Social Security Administration disability file. 38 
U.S.C.A § 5103A(c)(3); Lind v. Principi, 3 Vet. App.  493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection; In General

The veteran contends that his bilateral flat feet with a 
tarsal disorder and arthritic changes are related to active 
service. Throughout the course of his attempts to obtain 
service connection, he has both conceded and disputed the 
pre-service existence of pes planus.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. The evidence clearly establishes that 
the veteran had a bilateral foot disorder, which was noted at 
the time he entered active military duty, and the most 
probative (i.e., competent and informed) medical evidence 
indicates that the disorder was not aggravated therefrom.   

Further, the veteran contends that his left foot and ankle, 
bilateral knee, and a low back disabilities were caused by 
his bilateral flat feet with a tarsal disorder and arthritic 
changes. Although the veteran was noted to have bilateral pes 
planus upon entry onto active duty, and was subsequently 
discharged with peroneal spastic flat feet, because the 
preponderance of the evidence is against the claim of service 
connection via aggravation for pes planus, there is no basis 
upon which to award service connection for the claimed 
secondary disorders. The appeal as to these issues will also 
be denied on this basis.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111. (Italics 
added). 

The law provides that a pre-existing disease or injury will 
be presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2007).




Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Wagner held 
that if a pre-existing disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder. In 
that case, the burden falls on the veteran to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 
(2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 
(Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service Connection - Bilateral Flat Feet

The presumption of soundness does not apply in this case, as 
at the time the veteran entered active military duty, he was 
clearly noted to have had a pre-existing bilateral foot 
disorder. In a December 1968 pre-service entrance physical 
examination questionnaire, the veteran endorsed then having, 
or once having had, "foot trouble," and "cramps in (his) 
legs." A military medical examiner noted that the veteran 
had a "sprained ankle in the past," and "cramps" in his 
legs after over-exertion. Upon clinical examination, as noted 
in a "Report of Medical Examination," the veteran was noted 
to have bilateral pes planus.

While the veteran was accepted for active military service, 
subsequently in December 1968 he complained of "pain in both 
ankles," as noted in a Chronological Record of Medical Care. 
It was then specifically noted that the "[Standard Form 89] 
(i.e., the Report of Medical History Questionnaire) prepared 
at [the Armed Forces Evaluation and Examination Service] . . 
. . was reviewed" and that the document recorded the veteran 
had pes planus.  

In July 1969, the veteran underwent a service department 
medical board proceeding, which assigned the following PULHES 
profile:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
4
1
1
1

Thus, the veteran's lower extremities were noted to be in 
poor condition. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service. 
 
As to the course of the veteran's pre-existing foot disorder, 
the medical board report indicated that the veteran had 
bilateral foot and ankle pain which had existed prior to his 
entrance onto active service. It was noted that the veteran 
had "a long history of difficulties with [these symptoms] in 
civilian life," and that he had to give up basketball in 
high school and college because of such pain. The medical 
board proceeding noted that the veteran had been diagnosed as 
having peroneal spastic flatfoot, which existed prior to 
service entry, was not incurred in line of duty, and which 
was not aggravated by active service. The medical board 
report is signed by three medical officers of the U.S. Navy. 

The veteran's pre-existing bilateral foot disorder was 
clearly noted upon entry onto active military duty. The Board 
observes at this point that although the veteran, as well as 
various family members in a March 2003 statement, dispute the 
medical board's observation that the veteran was compelled to 
stop playing basketball, the Board places more reliance upon 
the service department medical board report. At that time, it 
was specifically generated by competent medical officers of 
the U.S. Navy, whose only task was to ascertain whether the 
veteran was fit for further military service, and if not, 
whether any disability was incurred or aggravated on active 
military duty. 

Because these medical board report was generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness, it is akin to statements of diagnosis and treatment 
and is of increased probative value, as opposed to any 
statement made by family members many years after service, 
and generated during the course of the veteran's attempt to 
obtain compensation benefits.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Having found the veteran's bilateral foot disorder preexisted 
service, the issue  becomes whether the disorder was 
aggravated by service. The preponderance of the competent 
medical evidence clearly indicates that it was not. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153. Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required. See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Firstly, given the veteran's contentions, his separation 
medical board and examination report is highly probative as 
to the veteran's condition at the time of his release from 
active duty, (i.e., as pertaining to the issue of aggravation 
of the pre-existing disorder), because as noted, they were 
generated with the a purpose of determining the question of 
aggravation. Rucker, supra. 

In an effort to establish such aggravation, the veteran has 
proffered his own argument, and two statements from treating 
physicians. Also of record is a VA examination report dated 
in October 2007. 

Firstly, the question of aggravation is one requiring 
competent medical evidence. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). 

As to the veteran's own theory regarding such aggravation, 
such is not competent evidence.  It is well-established that  
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As to the opinions of medical examiners, is the Board's 
fundamental responsibility to evaluate its probative value 
based on examination into a range of factors. Owens v. Brown, 
7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight); Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  

In an October 2003 treatment note, a private physician, 
Charlotte Vang, M.D., diagnosed the veteran with left tarsal 
coalition (left calcaneal talonavicular-cuboid), PT 
tendonitis bilaterally, left greater than right; 
osteoarthritis bilaterally; and peroneal spastic flat foot 
bilaterally, left greater than right.  The veteran reported 
that he did a great deal of marching in service which caused 
severe swelling of his left foot, more so than the right. He 
also stated that at that time he was given "felt paddings" 
which did not relieve any of the pain but increased the 
swelling.  He reported he was given hot water to soak his 
feet while sent to work in the kitchen during service. The 
veteran also stated that he was not given supportive shoe 
gear and continued to wear boots which caused further pain. 

While Dr. Vang stated that the veteran had severe bilateral 
feet problems which stemmed from a history of non-supported 
care of the tarsal coalition of the left foot, and opined in-
service marching increased the severity of the problem, her 
opinion is completely devoid of any mention of the service 
department medical board finding of the veteran's pre-
existing foot disorder. Indeed, the Board notes that the 
veteran apparently advised Dr. Vang that his foot pain had 
its inception during military service, as she reported that 
the "ptc [patient to call] for the first time c/o 
[complaining of] constant foot pain ever since he joined the 
service." 

Similarly flawed in its factual underpinnings and therefore 
without probative value is an October 2007 letter by C. 
Padmanabhan, M.D., who stated that the veteran engaged in "a 
lot" of running, marching drills, training as infantry, and 
prolonged standing. While Dr. Padmanabhan opined that the 
combination of all of the above caused the veteran to have 
excessive swelling on both his lower extremities, including 
his feet, the physician's report is also silent as to any 
pre-existence of the veteran's disorder.  

In an October 2007 VA opinion, the claims files were reviewed 
prior to an opinion provided by two VA examiners. The 
examiners opined that there were no clinical or radiologic 
findings to show a progression of pes planus in service; and 
there was no increase in severity documented in the service 
records. The examiners further stated radiologic evidence 
noted the veteran had bilateral arthritic type changes of 
talonavicular and calcaneo joints. The examiners stated these 
types of changes were not unusual in the setting of 
underlying pes planus and in fact may progress naturally over 
time (chronically). The examiners also stated the loss of 
intrinsic support to the foot arches enacted extra stress on 
the talonavicular and associated joints.

Because the VA examiners clearly had access to and reviewed 
all of the relevant medical evidence, and commented upon the 
specific inquiry in this appeal (i.e., aggravation of a pre-
existing disorder) their opinion is far more probative than 
the non-VA examiners opinions. 

Finally, although the veteran has specifically argued that he 
does not seek service connection for the disorder on a direct 
(i.e., non-aggravational) basis, the Board has reviewed the 
record with a view towards ascertaining whether there is any 
evidence in support of a direct theory of entitlement, but 
finds none. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (As to 
VA's duties to develop and adjudicate claims under all 
appropriate theories of entitlement); see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).        

The appeal is therefore denied. 

Service connection for a left foot and ankle disorder, a left 
and right knee disorder, and a low back disorder, claimed as 
secondary to flat feet.

The veteran alleges that his current left foot and ankles 
disorder, left and right knee disorder, and a low back 
disorder are secondary to his flat feet. However, secondary 
service connection can only be established after a finding 
that there is an underlying service-connected disability. See 
38 C.F.R. § 3.310. Since the veteran is not service-connected 
for bilateral flat feet with a tarsal disorder and arthritic 
changes, secondary service connection cannot be established 
for any disabilities related to flat feet. 

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the veteran's left foot and 
ankles disorder, left and right knee disorder, and a low back 
disorder and any incident of his active duty service. Thus, 
the claims will be denied.

The veteran's bilateral flat feet with a tarsal disorder and 
arthritic changes are not service-connected and the evidence 
does not show, nor does the veteran allege, that a left foot 
and ankle disability, a left and right knee disability, and a 
low back disability is due to any other service-connected 
disability. Robinson v. Mansfield, 21 Vet. App. 545 (2008), 
see Schroeder and Combee, supra.  

As the disposition of these secondary service connection 
claims is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
As a consequence, service connection for a left foot and 
ankle disorder, a left and right knee disorder, and a low 
back disorder is not warranted by law. 38 C.F.R. § 
3.310(a)(b).


	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for bilateral flat feet with a tarsal 
disorder and arthritic changes, is denied.

Service connection for left foot and ankle disorders, claimed 
as secondary to flat feet, is denied.

Service connection for left and right knee disorders, claimed 
as secondary to flat feet, is denied.

Service connection for a low back disorder, claimed as 
secondary to flat feet, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


